I dissent from that single view upon which this Court orders a new trial. *Page 23 
Both in the Doster case and in the Bethea case the verdict was like that in the instant case, that is expressly for punitive damages.
In these cases the verdict was sustained because the Court thought there was testimony which tended to prove some actual damage and the jury must have intended to include that small damage in the larger finding for punitive damages.
In the case at bar there was like testimony, and the verdict might have been sustained but for the charge of the Court. The Court did charge the jury that "punitive damages will not lie where there is no injury." But the Court went further and charged that in a case of wilful invasion of a right, injury is presumed.
The Court only told the jury it might do that which it was assumed by this Court the jury actually did in the Doster and Bethea cases.
In no transaction, it is true, may there be a recovery for tort unless some hurt has been done. Wrong and hurt must unite to make a case. But hurt may be actual or it may be presumed. The doctrine is thus stated by a great Judge and author: "There are many cases in which in point of fact a showing of pecuniary damage is impossible, and some where it would be easy to show that none had been sustained, in which nevertheless the law adjudged that a tort has been committed * * * The ground of liability is that every distinct invasion of right some damage is presumed; and the law, therefore, makes some award, though no damages are proven, and none are susceptible of proof." Cooley on Torts, page 63.
An English Judge (Buller) put it this way, "the right
has been injured."
This Court has declared "punitive damages are recoverable when there has been an intentional invasion of the plaintiff's rights (as in the instant case) although the damages sustained by him are nominal. If this was not the law, a wrongdoer would in many cases escape pecuniary punishment *Page 24 
for his wilful or reckless conduct." Arial v. W.U.Tel. Co., 70 S.C. 424, 50 S.E. 6.
But nominal damages are not actual damages, they are constructive; they follow, of course, the intentional infraction of a plain right, hurt or no hurt. See Cyc. 14, and cases cited; Black's Dictionary, pp. 314, 821.
I think the Circuit Court charged the law right, and the judgment ought to be affirmed.